Mr. Justice Goodwin delivered the opinion of the court. 2. Witnesses, § 279*—what is admissible to contradict witness. A letter written by a witness which tended to contradict him, held properly admitted. 3. Appeal and error, § 1514*—when improper remarles of counsel are harmless error. In an action to recover money loaned, the act of plaintiff’s counsel in referring to plaintiff as a “poor workingman” is not ground for reversal where, on objection, the word “poor” was withdrawn and it was admitted that plaintiff was not poor. 4. Appeal and error, § 1514*—when error in conduct of counsel is harmless. Where a reference by plaintiff’s counsel to defendant’s witness as a “liar” is objected to and on defendant’s motion is stricken from the record, there is no reversible error.